DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 4/20/2022 has been entered.
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Kang (US 2013/02001 06) in view of Liang (CN 110723408). Regarding claims 1 and 9, Kang discloses an self-locking pump (fig.1-3), comprising-a pump body (120) extending into a bottle (830), wherein, the pump body is provided with a pump chamber (121) and connected with a bottle locking cover (110) capable of fixing the pump body on the bottle, a suction assembly (140) capable of moving up and down in the pump chamber to upwardly pump out a liquid in the bottle is arranged in the pump chamber (see fig.2), and a check valve (160) only allowing the liquid in the bottle to be upwardly discharged when the suction assembly moves is arranged at a lower end of the pump chamber (see fig.2); a button (130) capable of driving the suction assembly to operate is connected to an upper end of the suction assembly (see threads between 140 and 130), a self-locking cover (113) capable of preventing the suction assembly from separating from the pump chamber is arranged on the pump chamber (see protrusion at lower end of 113 and 140 on the pumping chamber), an annular part (170) capable of resetting the suction assembly after the suction assembly is pressed down is arranged in the pump chamber and located above the check valve (see fig.2), and positions where the button stays comprise a locking position and an unlocking position (via 190, see fig.3), a locking mechanism (190) capable of preventing the button from moving downwardly (via 191 and 194) when the button stays in the locking position is arranged between the button and the self-locking cover (190 is between 130 and lower section of 113), and after the button is rotated to the unlocking position from the locking position, the button is capable of being pressed to enable the liquid in the bottle to be sprayed out of an outlet of the button ([0013-0015]). Kang is silent in disclosing all-plastic self-locking pump; a plastic annular part; an opening is formed in a side face of the plastic annular part; and the plastic annular part is an elastic plastic annular part. However, Liang teaches the commonality of having all-plastic self-locking pump (see page 1, line 6 of the attached translation); a plastic annular part (8) with an opening (81) is formed in a side face of the plastic annular part (page 1, Il. 32-34); and the plastic annular part is an elastic plastic annular part (page 2, Il.13-14). In combination with other claimed limitations, Kang and Liang and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1, “the suction assembly comprises a pump rod capable of penetrating through the self- locking cover and having a suction channel, the pump rod is provided with a liquid inlet communicating the suction channel with the pump chamber, a piston capable of sliding relative to the pump rod and sealing the liquid inlet is sleeved outside the pump rod, and a conical cap capable of extending into the plastic annular part is connected to a lower end of the pump rod”; and claim 9, “the locking mechanism comprises a positioning rib arranged on the button, the self-locking cover is provided with a platform capable of abutting against the positioning rib to prevent the button from moving downwardly, and an accommodating groove capable of accommodating the positioning rib when the button is rotated to the unlocking position”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
05/09/2022